Citation Nr: 0944917	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-02 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating higher than 40 percent for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 
1987 to March 1989.  He was subsequently a member of the U.S. 
Army Reserves with a period of active duty service from 
January 1991 to March 1991.  During this later period of 
active duty service, the Veteran was stationed in Saudi 
Arabia in support of Operation Desert Shield.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which granted service connection for fibromyalgia and 
assigned an initial 40 percent rating.  The Veteran appealed 
for a higher initial rating for this condition.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 
During the pendency of the appeal, the Veteran relocated and 
the RO in Anchorage, Alaska assumed jurisdiction of his 
claims file.

In June 2009, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ), commonly 
referred to as a Travel Board hearing.  A transcript of this 
hearing is associated with the claims folder.


FINDINGS OF FACT

The Veteran's fibromyalgia is manifested by chronic 
headaches, multiple joint pains, and fatigue.


CONCLUSION OF LAW

The Veteran is in receipt of the maximum schedular rating of 
40 percent for fibromyalgia, and the criteria for a rating 
higher than 40 percent on an extra-schedular basis are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5025 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in February 2005, November 2005, February 
2009, and April 2009.  These letters informed him of the 
evidence required to substantiate his initial, underlying 
claim for service connection (keeping in mind his claim arose 
in that context), since granted, as well as apprised him of 
his and VA's respective responsibilities in obtaining 
supporting evidence.

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also 
apprising the Veteran in the more recent February 2009 letter 
of the downstream disability rating and effective date 
elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  And since providing that additional Dingess 
notice in February 2009, the RO has gone back and 
readjudicated his claim in the March 2009 SSOC - including 
considering any additional evidence received in response to 
that additional notice.  See again Mayfield IV and Prickett, 
supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
In addition, the Veteran was examined for VA compensation 
purposes in December 2005, January 2006, and February 2009.  
These examination reports are adequate for rating purposes 
with respect to his fibromyalgia, insofar as determining the 
relative severity of this condition.  38 C.F.R. § 4.2.  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board 
finds that the current record contains sufficient medical 
evidence with which to accurately evaluate his fibromyalgia.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.




II.	Increased Rating for Fibromyalgia

A.	Schedular Rating

In April 2006, the RO granted service connection for 
fibromyalgia.  The Veteran claims that the currently assigned 
40 percent rating is insufficient to compensate him for the 
interference in his daily life caused by his fibromyalgia.  
However for the reasons and bases discussed below, the Board 
finds that the 40 percent rating is appropriate for his 
condition.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's fibromyalgia has been rated under DC 5025.  
Under DC 5025, fibromyalgia is rated with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's like symptoms.  A 10 percent disability 
evaluation is assigned for symptoms that require continuous 
medication for control.  A 20 percent disability evaluation 
is warranted for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time.  A 40 percent rating is 
contemplated for symptoms that are constant, or nearly so, 
and refractory to therapy. "Widespread pain" means pain in 
both the left and right sides of the body that is both above 
and below the waist, and that affects both axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025.

Applying these criteria to the facts of the case, the Board 
finds the Veteran's 40 percent rating is appropriate for his 
condition.  The evidence that supports this conclusion is VA 
compensation and pension examinations from December 2005 and 
January 2006.

At the December 2005 VA general medical examination, the 
Veteran reported back, bilateral shoulder, bilateral elbow, 
bilateral hip, right wrist, and right knee pain.  The 
examiner found full range of motion of all of these joints 
and no signs of abnormality on either physical examination, 
such as tenderness, crepitus, effusion or instability, or on 
full body bone scan.  The Veteran had nonservice-related 
injuries of the left wrist and left knee.  The examiner noted 
that findings for those two joints were consistent with the 
reported injuries.  The Veteran reported a diagnosis of 
diverticulitis documented by CT Scan in November 2004.  The 
examiner noted minimal tenderness of deep palpation of the 
left lower quadrant of the abdomen but no masses, rebound or 
guarding.  The Veteran reported chronic fatigue.  The 
examiner noted that neither the physical examination nor 
laboratory tests accounted for the Veteran's complaints of 
fatigue and referred the Veteran for a rheumatology 
examination.
  
At the December 2005 VA neurological examination, the Veteran 
reported chronic daily headaches and prostrating headaches 
two to three times per week.  The examiner noted that the 
neurological examination was nonfocal.  The examiner 
indicated that the description of the headache was consistent 
with chronic daily tension headaches and possible some 
contribution from frequent analgesic use causing analgesic 
rebound.

At the January 2006 VA rheumatology examination, the examiner 
noted no evidence of synovitis, inflammatory arthritis or 
systemic rheumatic disease.  The examiner diagnosed 
fibromyalgia.  The examiner stated  that the fibromyalgia 
consists of diffuse musculoskeletal pain, fatigue, and 
multiple areas of tenderness.  The examiner stated that the 
headaches were out of proportion to degree of his 
fibromyalgia elsewhere.  It is likely that his depression and 
PTSD are playing a significant role in the perpetuation of 
his fibromyalgia.  

At the February 2009 VA examination, disagreed with the 
diagnosis of fibromyalgia and stated that the Veteran's 
current diagnosis is depression by history.  The examiner 
stated that the Veteran's subjective complaints of 
generalized musculoskeletal pain do not correlate with 
physical findings of full range of motion of all joints.

The Veteran is currently receiving the maximum schedular 
benefit for fibromyalgia under DC 5025.  Nevertheless, this 
schedular rating seems to appropriately address the Veteran's 
current symptoms.  His complaints of constant symptoms of 
widespread musculoskeletal pain and tender points, with 
associated fatigue, sleep disturbance, headache, and 
irritable bowel symptoms, are consistent with the 40 percent 
rating.  These symptoms do not appear to be of a greater 
severity than contemplated by the schedular rating as the 
Veteran had full range of motion of all his joints and was 
able to perform his activities of daily living without 
assistance. 

B.	Ratings for Separate Disabilities

The Veteran has requested separate ratings for his various 
symptoms rather than one rating.  The Board finds that this 
is not appropriate in the Veteran's case.  First, the Veteran 
has consistently reported the same onset for all his 
symptoms.  Second, the Veteran's condition has been diagnosed 
as one overarching disorder and not as discrete disabilities.  
Third, the Veteran would not warrant a greater combined 
rating than 40 percent if his symptoms were separately rated.  

As the Veteran had full range of motion of all his joints 
with no loss of motion on repetitive use and no X-ray 
evidence of arthritis, with the exception of the left knee, 
the Veteran would not be entitled to compensable ratings for 
any of these joints if service-connected and rated 
separately.  See 38 C.F.R. § 4.71a, DC 5200-5274.  
Additionally, the Veteran's diverticulitis is not currently 
symptomatic, and thus would not warrant a current rating.  

The Veteran's headaches may warrant a compensable rating. The 
Veteran complained of chronic daily tension headaches and 
prostrating headaches two to three times a week.  Under DC 
8100, a 10 percent evaluation is assigned for headaches with 
characteristic prostrating attacks averaging one in two 
months over the previous several months. A 30 percent 
evaluation may be assigned for headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the previous several months. A 50 percent evaluation is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 38 C.F.R. § 4.124a Diagnostic Code 
8100 (2009).  Applying these criteria, the Veteran would not 
warrant a rating higher than 40 percent because his headaches 
are not very frequent or prolonged.
 
Even if the Veteran's disabilities were rated separately, he 
would not be entitled to a rating higher than 40 percent.

C.	Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 40 
percent for the Veteran's fibromyalgia contemplates the 
Veteran's symptoms, referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
fibromyalgia has caused marked interference with his 
employment - meaning above and beyond that contemplated by 
his schedular rating, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun. 

Although the Veteran stated that he was only able to work 
part-time due to his fibromyalgia, the examiners at the 
January 2006 VA examination and February 2009 VA examination 
attributed the Veteran's employment difficulties to his 
nonservice-connected psychiatric disorders.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 40 percent for 
fibromyalgia is denied.


____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


